ReGen Biologics, Inc. 411 Hackensack Avenue Hackensack, NJ 07601 (201) 651-5140 May 6, 2010 Via EDGAR transmission U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549-6010 Attn: Joseph G. McCann Re: ReGen Biologics, Inc. Registration Statement on Form S-1 (File No. 333-142775) Ladies and Gentlemen: ReGen Biologics, Inc. (the “Company”) hereby requests that its withdrawal request with respect to the Registration Statement on Form S-1 (File No. 333-142775), made pursuant to Rule 477 of the Securities Act of 1933, as amended (the “Securities Act”), be withdrawn. Please call the undersigned at (201) 651-5140 or David Main at Pillsbury Winthrop Shaw Pittman LLP at (703) 770-7900 with any questions you may have. Sincerely, ReGen Biologics, Inc. By: /s/ Gerald E. Bisbee, Jr., Ph.D. Gerald E. Bisbee, Jr., Ph.D. President, Chief Executive Officer and Chairman of the Board
